Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (2005/0130566).
In reference to claim 1, Kajiwara et al. teaches a substrate processing apparatus comprising a polishing table, 104, configured to have a polishing surface, 108, a supply device, 124,  configured to supply slurry to a supply position set on the polishing table, a pressing device, 116,  configured to press a substrate against the polishing surface of the polishing table at a polishing position set on the polishing table on a downstream side from the supply position in a rotation direction of the polishing table, (pp 0051-
In reference to claim 3, a movement mechanism, 188, configured to move the slurry recovery member between the specified position on the polishing table and a retracted position set outside the polishing table, (Kajiwara teaches that distributor, 125, can be attached to a pivot or rotated about support 138, pp 0060, and further teaches that wiper, 180, can be joined to an actuator, 188, just as the one, 138, connected to the distributor, pp 0074).
In reference to claim 6, wherein the slurry recovery member is a bar-shaped or plate-shaped member having a straight or curved shape in a plan view, (Kajiwara teaches that the wiper is made of the same or similar material as the distributor, pp 0055, 0071).
In reference to claim 7, wherein a width of the slurry recovery member in the rotation direction of the polishing table is increased at least at a bottom portion from a lower side to an upper side, (140, pp 0061).
In reference to claim 8, wherein a bottom surface of the slurry recovery member is a flat surface or a curved surface, (pp 0056).

Kajiwara et al. teaches all the limitations of the claims except for the  slurry recovery member disposed at a predetermined gap from the polishing surface, wherein the predetermined gap is set to be smaller than a thickness of the slurry at the specified 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Kajiwara et al. with the  slurry recovery member disposed at a predetermined gap from the polishing surface, wherein the predetermined gap is set to be smaller than a thickness of the slurry at the specified position on the polishing table, since Kajiwara et al. teaches that the distributor, 125, has a gap amount based on a thickness of a layer of the slurry required, (pp 0058), Kajawara also teaches where the used slurry is not removed from the polishing surface after it has passed under the polising head,the chamfered leading edge of the distributor further serves to recover this used slurry, (pp 0066).  Therefore one could provide the wiper with a gap, that is smaller than a thickness of the slurry in order to remove the slurry in a manner where the wiper does not make direct contact with the polishing surface, in order to eliminate posibble damage to the work surface by the direct contact of the wiper, and since Kajiwara teaches that the distributor performs this task with a gap present.
It would have been further obvious to provide the tool with an angle defined between the slurry recovery member and a tangential direction of the polishing table is an obtuse angle at the outer peripheral portion of the polishing table, and a length of the slurry recovery member is substantially equal to a radius of the polishing table, as a matter of design choice and since Kajiwara teaches that the distributor can include an .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. in view of Zhang et al. (2018/0056476).
Kajiwara et al. teaches all the limitations of the claims except for a dresser disposed above the polishing table on a downstream side from the slurry recovery member in the rotation direction of the polishing table and configured to dress the polishing surface.
Zhang et al. teaches a substrate processing apparatus comprising a dresser, 60, disposed above the polishing table, (pp 0028).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Kajiwara et al. with the dresser, as taught by Zhang et al., in order to provide the system with the capability fo condition the working surface during the processing method. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dhandapani et al. (2011/0256812), Chopra et al. (2004/0192176) and Sotozaki et al. (2020/0039029) were cited to show other examples of substrate processing apparatuses.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        December 4, 2021